                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:                                                       Case No. 6:18-bk-03597-KSJ

Tiffany L. Mercer,                                           Chapter 7

      Debtor.
_____________________________________/

Arvind Mahendru, as Chapter 7 Trustee                        Adv. No. 6:19-ap-00003-KSJ
of the estate of Tiffany L. Mercer,

         Plaintiff,

v.

USAA Federal Savings Bank,

      Defendant.
_____________________________________/

                            USAA FEDERAL SAVINGS BANK’S
                         ANSWER AND DEFENSES TO COMPLAINT

         Defendant, USAA Federal Savings Bank (“USAA FSB”), by and through its undersigned

counsel, hereby answers the Complaint (Doc. No. 1) of Arvind Mahendru, as Chapter 7 Trustee

of the Bankruptcy Estate of Tiffany L. Mercer (“Plaintiff”), as follows:

         1.      Admitted that the Debtor, Tiffany L. Mercer (the “Debtor”), filed a petition under

Chapter 7 of Title 11 of the United States Code on June 15, 2018 instituting the bankruptcy case

that is pending before this Court; otherwise denied.

         2.      Admitted that Plaintiff purports to bring this action pursuant to the Florida

Consumer Collection Practices Act, Section 559.55, et seq., Florida Statutes (“FCCPA”); denied

that Plaintiff is entitled to such claim.
          3.    Denied that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(O)

as this matter is non-core; otherwise denied.

          4.    Admitted.

          5.    Without knowledge and therefore denied.

          6.    Admitted that USAA FSB is a federal savings bank which conducts business in

the State of Florida; otherwise without knowledge as to the context of the remainder of the

allegations and therefore denied.

          7.    Admitted that USAA FSB uses one or more instrumentalities of interstate

commerce or the mails in the conduct of its business; otherwise without knowledge as to the

context of the remainder of the allegations and therefore denied. To the extent paragraph 7 refers

to written communications between USAA FSB and Debtor, such written communications speak

for themselves, and USAA FSB denies any allegations inconsistent therewith.

          8.    Denied.

          9.    Denied.

          10.   Admitted that Debtor scheduled debts in favor of USAA FSB on Schedule F of

Debtor’s bankruptcy schedules bearing account number ending with 4422 in an amount of no

less than $16,013.00 (“Debt”); admitted that Debtor owes the Debt to USAA FSB; otherwise

denied.

          11.   Without knowledge and therefore denied.

          12.   Denied.

          13.   Denied.

          14.   Denied.

          15.   Denied.




                                                2
        16.     This paragraph constitutes a legal conclusion, to which no response is required; to

the extent a response is required, denied.



                                               COUNT I

        17.     Admitted that Plaintiff purports to plead an action under the FCCPA; denied that

Plaintiff is entitled to such a claim or any relief.

        18.     USAA FSB reasserts its answers and responses to Paragraphs 1 through 16 as if

fully set forth herein.

        19.     Denied.

        20.     Paragraph 20 purports to be a recitation of Section 559.72(18), Florida Statutes, to

which no response is required; to the extent that a response is required, denied.

        21.     Denied.

        22.     Denied.

        23.     Denied.

        24.     Denied.

        USAA FSB denies that Plaintiff is entitled to any of the relief sought in the “Wherefore”

paragraph immediately following Paragraph 24 of the Complaint.

                                              DEFENSES

                                          FIRST DEFENSE

        Plaintiff is barred from recovering from USAA FSB by the doctrine of setoff. Plaintiff

stands in the shoes of the Debtor and this Court should offset any and all recovery from this

proceeding against the Debtor’s prepetition indebtedness to USAA FSB.

                                        SECOND DEFENSE

        Plaintiff is barred from recovering from USAA FSB by the doctrine of waiver to the


                                                       3
extent that Plaintiff initiated communication with USAA FSB.

                                  RESERVATION OF RIGHTS

         USAA FSB gives notice that it may rely upon other defenses that may become available

or appear during, or as a result of, discovery proceedings in this action, and USAA FSB hereby

reserves its right to assert the defenses accordingly.

         WHEREFORE, USAA FSB, requests that Plaintiff’s Complaint be dismissed, that it be

awarded all attorneys’ fees and costs incurred in defending this proceeding pursuant to Section

559.77, Florida Statutes, and for such other and further relief as the Court deems just and proper.

         Dated: February 8, 2019.

                                                         /s/ Ryan C. Reinert
                                                         RYAN C. REINERT
                                                         Florida Bar No. 81989
                                                         S. ELIZABETH KING
                                                         Florida Bar No. 0122031
                                                         SHUTTS & BOWEN LLP
                                                         4301 W. Boy Scout Blvd., Suite 300
                                                         Tampa, Florida 33607
                                                         Telephone:     (813) 229-8900
                                                         Facsimile:     (813) 229-8901
                                                         Email:         rreinert@shutts.com
                                                                        eking@shutts.com
                                                         Attorneys for USAA FSB

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been provided:                  First Class

U.S. Mail Postage Prepaid;          Facsimile;    Hand Delivery; and/or           Electronic Filing on

February 8, 2019 to Gus M. Centrone, Esq., Centrone & Shrader, 612 W. Bay St., Tampa, FL

33606.

                                                            /s/ Ryan C. Reinert
                                                            Ryan C. Reinert




                                                  4
